                        Case 2:20-cr-01860-AM Document 1 Filed 11/17/20 Page 1 of 2
AO 442 (REV. 12/85)




                             UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF TEXAS, DEL RIO DIVISION

United States of America                                    §
                                                            § CRIMINAL COMPLAINT
vs.                                                         § CASE NUMBER: DR:20-M -01964(1)
                                                            §
(1) Manuel De Jesus Orozco-Rangel                           §



                I, the undersigned complainant being duly sworn state the following is true and correct to the best

of my knowledge and belief. On or about November 13, 2020 in Dimmit county, in the WESTERN

DISTRICT OF TEXAS defendant(s) did, Manuel De Jesus OROZCO-Rangel, an alien, entered, or was found in

the United States at or near Eagle Pass, Texas, after having been denied admission, excluded, deported, or

removed from the United States through Laredo, Tx on 07/23/2020, and not having obtained the express

consent of the Secretary of the Department of Homeland Security or the Attorney General of the United

States to reapply for admission thereto.        Defendant being voluntarily in the United States unlawfully , a

felony,



in violation of Title             8            United States Code, Section(s)     1326(a)(1)

.

                I further state that I am a(n) Border Patrol Agent and that this complaint is based on the

following facts: "The defendant, Manuel De Jesus OROZCO-Rangel, was arrested by Border Patrol Agents, on

November 13, 2020 for being an alien illegally present in the United States. Investigation

Continued on the attached sheet and made a part of hereof.




Sworn to before me and subscribed in my presence,
                                                                           Signature of Complainant
                                                                           Jester, Michael C
                                                                           Border Patrol Agent

11/17/2020                                                            at   DEL RIO, Texas
File Date                                                                  City and State



COLLIS WHITE                                                               ______________________________
UNITED STATES MAGISTRATE JUDGE                                             Signature of Judicial Officer
             Case 2:20-cr-01860-AM Document 1 Filed 11/17/20 Page 2 of 2
CONTINUATION OF CRIMINAL COMPLAINT

                               WESTERN DISTRICT OF TEXAS
      UNITED STATES OF AMERICA

                      vs.                            Case Number: DR:20-M -01964(1)

     (1) Manuel De Jesus Orozco-Rangel

Continuation of Statement of Facts:

and records of the Bureau of Citizenship and Immigration Services reveal the defendant was previously deported
from the United States on 07/23/2020 through Laredo, Tx. The defendant was found in the Western District of
Texas without having obtained permission from the Secretary of Homeland Security or the Attorney General of the
United States to re-apply for admission after being deported. The defendant is unlawfully present in the United
States.
"




______________________________
Signature of Judicial Officer                                Signature of Complainant
